As filed with the Securities and Exchange Commission on January 3, 2011 1940 Act File No. 811-[] U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-2 (Check appropriate box or boxes) [X] REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No. WELLS FARGO FAMILY OFFICE MASTER FUND, LLC Exact Name of Registrant as Specified in Charter C/O WELLS FARGO ALTERNATIVE ASSET MANAGEMENT, LLC , 29TH FLOOR SAN FRANCISCO, CA 94105 Address of Principal Executive Offices (Number, Street, City, State, Zip Code) Registrant’s Telephone Number, including Area Code (415) 371-4000 EILEEN ALDEN , 29TH FLOOR SAN FRANCISCO, CA 94105 Name and Address (Number, Street, City, State, Zip Code) of Agent for Service Copies of Communications to: GEORGE J. ZORNADA K&L GATES LLP STATE STREET FINANCIAL CENTER ONE LINCOLN STREET BOSTON, MA02111 EXPLANATORY NOTE This Registration Statement of Wells Fargo Family Office Master Fund, LLC (the “Registrant”) has been filed by the Registrant pursuant to Section 8(b) of the Investment Company Act of 1940, as amended (the “1940 Act”).However, interests in the Registrant have not been registered under the Securities Act of 1933, as amended (the “1933 Act”), and such interests will be issued solely in private placement transactions that do not involve any “public offering” within the meaning of Section 4(2) of the 1933 Act.Investments in the Registrant may only be made by entities or persons that are “accredited investors” within the meaning of Regulation D under the 1933 Act. This Registration Statement does not constitute an offer to sell, or the solicitation of any offer to buy, interests in the Registrant. - 2 - Form N-2 CROSS-REFERENCE SHEET Parts A and B of the Private Placement Memorandum Items in Part A and B of FormN-2 Location in Private Placement Memorandum 1. Outside Front Cover Front Cover Page of Private Placement Memorandum 2. Cover Pages, Other Offering Information Front Cover Page of Private Placement Memorandum 3. Fee Table and Synopsis Summary of Fees andExpenses 4. Financial Highlights Not Applicable 5. Plan of Distribution Front Cover Page of Private Placement Memorandum; Memorandum Summary; Distribution Arrangements 6. Selling Shareholders Not Applicable 7. Use of Proceeds Memorandum Summary; Investment Program of the Funds 8. General Description of the Registrant Front Cover Page of Private Placement Memorandum; Memorandum Summary; The Funds; Investment Program of the Funds; Risk Factors; Units and Capital Accounts; Voting 9. Management Memorandum Summary; Management; The Adviser; Fees and Expenses; Control Persons; Brokerage Capital Stock, Long-Term Debt, and other Securities Repurchases and Transfers of Units; Units and Capital Accounts; Voting; Taxes; Distribution Arrangements Defaults and Arrears on Senior Securities Not Applicable Legal Proceedings Not Applicable Statement of Additional Information Not Applicable Cover Page Not Applicable Table of Contents of SAI Not Applicable General Information and History Memorandum Summary; The Funds Investment Objective and Policies Memorandum Summary; Investment Program of the Funds Management Memorandum Summary; Management Control Persons and Principal Holders of Securities Management; Control Persons Investment Advisory and Other Services Memorandum Summary; The Adviser; Fees and Expenses Portfolio Managers The Adviser Brokerage Allocation and Other Practices Brokerage Tax Status
